DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 7, 9, 13, 14, and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paruchuri et al. (US 5,833,921) in view of Buresch (EP 0 715 927 A1).
Regarding claim 6, Paruchuri teaches:
A lead-free solder alloy [solder; abstract], comprising: 
from 35 to 59 wt% Bi [38-52 wt%]; 
from 0.9 to 1.0 wt% Ag [1-2 wt%]; 
from 0.1 to 1 wt% Cu [1-4 wt%]; and 
the balance Sn [Sn 43-58 wt%], together with any unavoidable impurities [impurities are intrinsic since they are unavoidable].
wherein the alloy begins to melt at approximately 138°C [abstract]. 
Paruchuri and the claims differ in that Paruchuri does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Paruchuri overlap the instantly claimed ranges and therefore are considered to In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Paruchuri does not teach:
from 0.01 and 0.07 wt% Co 
However, Paruchuri is open to generally adding 0.1-3.0 wt% Co; 5:13-17.
Buresch teaches adding between 0.003-5.0 wt% Co to Sn-Bi solders in order to reduce grain size which increases the strength of the solder, wherein the solder may contain 0.1-57 Bi and Sn-Bi57-Co0.3 is given as a specific example; page 1 and 2 and Table (pertinent portion translated below).  Note that the disclosed solder below shows that with 0.3% Co the grain size is decreased.

Grain size of solder
Grain size of Intermetallic phase

without Co
with Co
without Co
with Co
SnBi57
200-430
100-160




It would have been obvious to one of ordinary skill in the art at the time of the invention to add the claimed amount of Co to the Paruchuri solder in order to decrease the grain size of the solder.  Additionally, one would have been motivated to add less than the amount suggested by Paruchuri in order to lessen the effect or to save money.  Furthermore, the claim 
	Regarding claims 2, 7, 9, 13, 14, and 30-32, these claims are addressed in the rejection of claim 6 above. 
Claims 2, 4, 6, 7, 9, 11, 13-15, and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 5,569,433) in view of Takahashi (US 2003/0230361 A1) and Buresch (EP 0 715 927 A1).
Regarding claim 6, Chen teaches:
A lead-free solder alloy [Pb-free solder alloy; 2:7-30], comprising: 
from 35 to 59 wt% Bi [40-60 wt%]; 
from 0.9 to 1.0 wt% Ag [0.01-1.0 wt%]; 
Cu [a small amount may be added]; and 
the balance Sn [Sn 40-60 wt%], together with any unavoidable impurities [impurities are intrinsic since they are unavoidable];
wherein the alloy begins to melt at approximately 138°C [claim 2]. 


However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Chen overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference; see In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
	Chen does not specifically teach:
from 0.1 to 1.0 wt% Cu; and
from 0.01 and 0.07 wt% Co. 
Concerning the amount of Cu: 
Chen does teach small amounts of Cu can be added; 2:28-30.
Takahashi teaches adding between 0.25-0.75 wt% Cu to Sn-Bi solders in order to lower the melting point, shorten crack occurrence, and improve wettability; 0035, 0043-0045, and claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add between 0.25-0.75 wt% Cu to the Chen solder because it is a known amount that 
Concerning the Co: 
Buresch teaches adding between 0.003-5.0 wt% Co to Sn-Bi solders in order to reduce grain size which increases the strength of the solder, wherein the solder may contain 0.1-57 Bi and Sn-Bi57-Co0.3 is given as a specific example; page 1 and 2 and Table (pertinent portion translated below).  Note that the disclosed solder below shows that with 0.3% Co the grain size is decreased.

Grain size of solder
Grain size of Intermetallic phase

without Co
with Co
without Co
with Co
SnBi57
200-430
100-160




It would have been obvious to one of ordinary skill in the art at the time of the invention to add the claimed amount of Co to the Chen solder in order to decrease the grain size of the solder.  Furthermore, the claim would have been obvious because a particular technique, i.e. “adding 0.003-5.0 wt% Co to Sn-Bi solders”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed 
Concerning any claimed results, materials, and/or functions:
Since the prior art alloy, i.e. the alloy based on the (combined) prior art reference(s) above, is identical to the claimed article it is the examiner’s position that the prior art alloy is capable of achieving any claimed function with any claimed material to achieve any claimed result; such as begins to melt at approximately 138°C.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.
Regarding claims 2, 4, 7, 9, 11, 13-15, and 30-32, these claims are addressed in the rejection of claim 6 above. 
Claims 2, 6, 7, 9, 13, 14, and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 5,569,433) in view of Paruchuri et al. (US 5,833,921) and Buresch (EP 0 715 927 A1).
Regarding claims 6 and 32, Chen teaches:
A lead-free solder alloy [Pb-free solder alloy; 2:7-30], comprising: 
from 35 to 59 wt% Bi [40-60 wt%]; 
from 0.9 to 1.0 wt% Ag [0.01-1.0 wt%]; 
Cu [a small amount may be added]; and 
the balance Sn [Sn 40-60 wt%], together with any unavoidable impurities [impurities are intrinsic since they are unavoidable].
Chen does not specifically teach:
from 0.9 to 1.0 wt% Co or 1.0 wt% Cu; 

wherein the alloy begins to melt at approximately 138°C. 
Concerning the amount of Cu: 
Chen does teach small amounts of Cu can be added; 2:28-30.
Paruchuri teaches a Sn-Bi solder wherein Cu can be added 1-4wt% Cu can be added to reduce grain growth; 3:65-67, 1-8 and Table 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add about 1 wt% Cu to the Chen solder because it is a known amount that reduces grain growth.
Concerning the Co: 
Buresch teaches adding between 0.003-5.0 wt% Co to Sn-Bi solders in order to reduce grain size which increases the strength of the solder, wherein the solder may contain 0.1-57 Bi and Sn-Bi57-Co0.3 is given as a specific example; page 1 and 2 and Table (pertinent portion translated below).  Note that the disclosed solder below shows that with 0.3% Co the grain size is decreased.

Grain size of solder
Grain size of Intermetallic phase

without Co
with Co
without Co
with Co
SnBi57
200-430
100-160




It would have been obvious to one of ordinary skill in the art at the time of the invention to add the claimed amount of Co to the Chen solder in order to decrease the grain size of the solder.  Furthermore, the claim would have been obvious because a particular technique, i.e. 
Regarding claims 2, 7, 9, 13, 14, 03, and 31, these claims are addressed in the rejection of claims 6 and 32 above. 

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.
The applicant argues, 
“There are no teachings providing any reasons to incorporate Co into these alloys as required in the presently claimed alloys. The compositions of the working examples of Paruchuri were tested and determined to be effective. There is simply no indication of what "further improvement" would be desired or could be provided by incorporating Co within the claimed ranges.”

The applicant argues, 
“Neither Buresch nor Hasegawa suggests using minor Co additions in a Sn-Bi alloy which also contains Cu. Further, both references fail to appreciate the special criticality of this Co + Cu combination.”  
This is not persuasive since the addition of Co does not rely on the presence of Cu nor does one of ordinary skill in the art have any reason to believe the presence of Cu would be detrimental to the addition of Co.  
In response to applicant's argument that the prior art fails to “appreciate the special criticality of this Cu+Co combination”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Note that paragraph 0023 simply lists the effects of Cu and Co individually and the effects of Co are the same as noted by Buresch on page 2.  While paragraphs 0041-0044 do elude to some sort of synergy there is no commensurate data to prove this.   
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant attacks .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Any arguments drawn to unexpected results and/or the Ribas declaration at least fail because they are not commensurate with the scope of the claims.  For example, in Table 1 it is unclear as to how the amount of Co can be a range, alloys 1-4 are far outside the claimed ranges, alloys 6 and 7 are labeled “claimed” but the amount of Ag is outside the claimed range, there are no examples just outside of the claimed ranges or at their end points, and there is no comparison of Cu without Co and vice a versa.  However, the more troublesome issue is example 13 which fell in the originally disclosed, eventually claimed, and argued range of greater than 0 to 1.0 wt% Cu.  The applicant has previously argued that greater than 0 to 1.0 wt% Cu resulted in unexpected benefits but now example 13 shows this to not be true.  Furthermore, applicant’s co-pending application, 16/404959, claims unexpected results wherein with greater than 0 to 0.2 wt% Cu which at least implies the Sb in that application has 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735            

/ERIN B SAAD/Primary Examiner, Art Unit 1735